                 Case 2:20-cv-01140-JLR Document 15 Filed 10/15/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MAERSK LINE,

 9                             Plaintiff,                 Case No. C20-1140 JLR

10          v.                                            ORDER

11   GOLDEN HARVEST ALASKA
     SEAFOOD LLC,
12
                               Defendant.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
16
     record, the Court finds and ORDERS:
17
            (1)     The Court ADOPTS the Report and Recommendation.
18
            (2)     Plaintiff’s motion for a default judgment is GRANTED. Judgment is herby
19
     entered against Defendant in the following amount:
20
            a.      Principal Amount Due: $642,395.00
21          b.      Prejudgment Interest: $92,611.68
            c.      Attorney’s Fees: $3,937.50
22          d.      Costs: $484.00
            e.      Total Judgment amount: 739,428.18
23




     ORDER - 1
                 Case 2:20-cv-01140-JLR Document 15 Filed 10/15/20 Page 2 of 2




 1          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this WK          2FWREHU
                         BB day of ____________, 2020.

 4

 5                                                         
                                                          JAMES L. ROBART
 6                                                        United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
